Citation Nr: 1145988	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.  It is clear from the claim file that the Veteran has Reserve service, although the periods of such service are not clear.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefits on appeal.

The issues have been recharacterized to comport with the evidence of record.

The decision below concludes that reconsideration is required for the Veteran's claim seeking service connection for bilateral hearing loss.  The issues of entitlement to service connection for bilateral hearing loss and for tinnitus are addressed in the Remand portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In November 1992 the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral hearing loss.  The Veteran did not perfect an appeal, and the decision is now final.

2.  In November 2008, additional pertinent service department records were received by the RO from the Veteran.  These records existed at the time of the RO's November 1992 denial of the Veteran's original claim seeking service connection for bilateral hearing loss, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.



CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the decision to reconsider00.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may be granted where the evidence demonstrates "(1) that a condition was 'noted' during service; (2) there is post service continuity of the same symptomatology; and (3) there is a nexus between the present disability and the post service symptomatology."  38 C.F.R. § 3.303(b), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In November 1992, the RO denied the Veteran's original claim of service connection for bilateral hearing loss because the condition was not shown during the Veteran's active duty service.  Notice of the RO's November 1992 rating decision was sent to the Veteran in December 1992.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In August 2007, the Veteran filed to reopen his claim seeking service connection for bilateral hearing loss.  

In November 2008, the Veteran submitted additional service treatment and personnel records.  These records include a March 1987 physical profile report indicating that the Veteran's Reserve service was restricted due to high frequency hearing loss, progressive.  These records also included audiological evaluations, dating back to January 1983, indicating that the Veteran had bilateral hearing loss.

The newly submitted service department records are pertinent to the issue on appeal.  Moreover, these records existed at the time of the RO's November 1992 rating decision that denied the Veteran's original claim seeking service connection bilateral hearing loss, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim for service consideration for bilateral hearing loss is warranted.  38 C.F.R. § 3.156(c).  


ORDER

Reconsideration of the Veteran's original claim of entitlement to service connection for bilateral hearing loss is warranted, and the appeal is granted to that extent only.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He attributes both of these conditions to his inservice exposure to loud noises, including a close by rocket explosion while stationed at the Da Nang Air Base in December 1966.  He further alleges that he has had ringing in his ears ever since this incident.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

For starters, it is clear that the Veteran served in the Reserves.  As the extent of such service is unknown, the RO must attempt to locate the Veteran's service personnel file and any additional service treatment records which may be available.  

Given the Veteran's allegations, and the medical evidence of record documenting bilateral hearing loss as early as January 1983, the Veteran must be scheduled for a VA examination to consider whether the current bilateral hearing loss and tinnitus are related to his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following:

1.  Obtain the Veteran's complete service personnel file and attempt to obtain any additional service treatment records that may be available.  The claims file must document the efforts made to obtain these records along with any negative responses.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA audiological examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner should be provided full information defining a "hearing loss disability" for VA purposes. 38 C.F.R. § 3.385.  The examiner should take a full history from the Veteran regarding his hearing problems, including specifically asking about the date of onset of tinnitus and recording the Veteran's history of noise exposure both during and since his military service.  The examiner should opine as to whether any currently diagnosed hearing loss or tinnitus is at least as likely as not related to the Veteran's military service.  A full and complete rationale for all opinions expressed is required.

If valid and reliable results cannot be obtained, the examiner should specify the cause of such.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.   The Veteran must be notified that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, reconsider the Veteran's claim for entitlement to service connection for bilateral hearing loss on the merits pursuant to 38 C.F.R. § 3.156(c); and readjudicate the Veteran's claim seeking entitlement to service connection for tinnitus.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.   After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


